              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 MARKELL L. HOGAN,

                     Plaintiff,
                                                   Case No. 19-CV-497-JPS
 v.

 JOE DECECCO, Sheboygan County
 District Attorney, BRINKMAN,                                     ORDER
 Sheboygan County Detention Center
 Administrator, PATRICK RUNGE, A.
 BLODGETT, J. BRELDUNG, K.
 WITTINGER, BRICCO, Assistant
 Administrative Correctional Officer, LT.
 DETIENNE, LT. REYNOLDS, SGT. M.
 RICHTER, SGT. DEAN CULVER,
 PAULA JOHNSON, SHAWN WING,
 SGT. FALK, SGT. ADAMS, SGT. FENN,
 SGT. VERHELIST, J. FRIBERG,
 MATTHEW JURSS, J. VOGEL, STEVEN
 PLOETZ, GEORGE BEATON, K.
 WITKOWSKI, LARRY KRUEGER,
 WICK LARKIN, NURSE SHELLY, and
 JOHN/JANE DOE, Medical Doctor at
 Sheboygan County Detention Center,

                     Defendants.


      Plaintiff Markell L. Hogan, who is proceeding pro se, filed an

amended complaint alleging violations of his constitutional rights. (Docket

#17). This matter comes before the Court on Plaintiff’s motion to proceed in
forma pauperis. (Docket #2). Plaintiff has been assessed and paid an initial

partial filing fee of $1.55. 28 U.S.C. § 1915(b)(4).1

       The Court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee of a

governmental entity. Id. § 1915A(a). The Court must dismiss a complaint or

portion thereof if the prisoner has raised claims that are legally “frivolous

or malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b). A claim is legally frivolous when it lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v.

Williams, 490 U.S. 319, 325 (1989); Gladney v. Pendelton Corr. Facility, 302 F.3d

773, 774 (7th Cir. 2002). The Court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or

where the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327;

Gladney, 302 F.3d at 774. “Malicious,” although sometimes treated as a

synonym for “frivolous,” “is more usefully construed as intended to

harass.” Lindell v. McCallum, 352 F.3d 1107, 1109 (7th Cir. 2003); Paul v.

Marberry, 658 F.3d 702, 705 (7th Cir. 2011).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts; his statement need only

“‘give the defendant fair notice of what the. . .claim is and the grounds upon



       Plaintiff also filed a motion to appoint counsel, which the Court will deny
       1

without prejudice because it is the policy of this branch of court to consider
motions to appoint counsel after summary judgment is briefed. (Docket #18).



                                  Page 2 of 10
which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)); Christopher v. Buss, 384 F.3d 879, 881

(7th Cir. 2004). However, a complaint that offers “‘labels and conclusions’”

or “‘formulaic recitation of the elements of a cause of action will not do.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “‘that is plausible on its face.’” Id. (quoting Twombly, 550

U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The complaint

allegations “must be enough to raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555; Christopher, 384 F.3d at 881.

       In considering whether a complaint states a claim, courts should first

“identif[y] pleadings that, because they are no more than conclusions, are

not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. Legal

conclusions must be supported by factual allegations. Id. If there are well-

pleaded factual allegations, the Court must “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: (1) he was deprived of a right secured by the Constitution or

laws of the United States; and (2) the deprivation was visited upon him by

a person or persons acting under color of state law. Buchanan-Moore v. Cty.

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009); Gomez v. Toledo, 446 U.S. 635,

640 (1980). The Court is obliged to give Plaintiff’s pro se allegations,

“‘however inartfully pleaded,’” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).




                                  Page 3 of 10
       Plaintiff’s amended complaint is quite long and filled with

backstory, but the salient facts are as follows: In September 2015, while at

the Sheboygan County Detention Center, Plaintiff was deemed to be a

High-Risk Status inmate and was placed in a segregation unit reserved for

especially difficult inmates. Plaintiff disagreed with this designation.

Starting on September 26, 2015, staff began to ignore him and stopped

checking on him. The only person he had any relevant contact with was

Officer Friberg (“Friberg”). Plaintiff alleges that he did not receive any kind

of attention, medical or otherwise, until he threatened to stab himself with

a pencil. He was subsequently placed on suicide watch, even though what

he really wanted was to speak with a supervisor about changing his status

from High Risk.2

       Several officers escorted Plaintiff to a suicide watch cell. During the

escort, Plaintiff alleges that Friberg “manhandled” him, which resulted in

Sergeant Paula Johnson (“Johnson”) falling down the stairs. Plaintiff asked

if she was okay, and began to argue with Friberg for “attempting to push

[him] down the stairs.” Id. at 6. Officer Dean Culver (“Culver”) also got

involved in the argument, but it is not alleged to have escalated. Eventually,

the parties made it to the suicide watch cell.



       2According to the complaint, Plaintiff’s primary goal in threatening suicide
was to prompt the officer to contact the supervisor, whom Plaintiff wished to
speak to regarding his designation as a High Risk Status inmate: “all the staff
[k]new I really wanted to speak to the supervisor the reason why I was saying that
I was suicide [sic].” (Docket #17 at 5). When his suicide threats were finally
addressed and he was put on suicide watch, this was not satisfactory to Plaintiff:
“I told the staff that I didn’t want to go on suicide watch, but speak to the
supervisor.” Id. Because Plaintiff does not allege that he actually suffered a serious
medical need, the Court will not construe these allegations as a denial of medical
treatment.


                                    Page 4 of 10
       The suicide watch cell was not clean. It contained unidentified body

fluids and leftover food from the previous inmate’s breakfast bag. The cell

floor was dusty and covered in gray and black hair. Plaintiff’s complaints

about these issues went ignored. To get attention, Plaintiff covered the

camera with his mattress and his door with a blanket. Officer Culver

eventually addressed the fact that Plaintiff had covered up the camera and

the door by threatening Plaintiff with a two-second burst of pepper spray

if he did not remove the coverings. Plaintiff “allowed [Culver] to spray the

pepper into [his] cell,” thinking it would result in him being moved from

the cell. It did not. Culver told him the officers would uncover the camera,

and began conferring with some officers including J. Vogel (“Vogel”), K.

Witkowski (“Witkowski”), and Johnson about the situation. Plaintiff did

not think it was fair for the officers to “run into the cell on [him] without

asking [him] to come out voluntarily,” particularly because his cell was

unsanitary and now covered in pepper spray. Id. at 8.

       When Officer Matthew Jurss (“Jurss”) attempted to enter the cell to

remove the mattress covering, he slipped on the floor, which was slick from

the pepper spray, and hit his head. Officer Ploetz (“Ploetz”) then tripped

over Jurss’s body, and fell into Plaintiff, who fell against the top of his bunk

and felt his right shoulder pop out of place. As Plaintiff attempted to get

up, Officers Culver, Shawn Wing (“Wing”), Witkowski, and Jurss tackled

him to his stomach, ignoring his injury. Plaintiff yelled that his arm was

broken while the officers yelled at him to stop yelling. He was placed in a

hold that made it difficult for him to move and breath. Eventually, Plaintiff

passed out. At some point, he was tased twice by Vogel, and taken to the

Sheboygan Memorial Medical Center, where his broken shoulder was

treated.


                                 Page 5 of 10
       It appears that Plaintiff was a pre-trial detainee at the time these

events unfolded. The Fourteenth Amendment’s right to due process

protects   pre-trial   detainees    from    unconstitutional   conditions   of

confinement and excessive force while awaiting trial. See Kingsley v.

Hendrickson, 135 S. Ct. 2466, 2473 (2015). The Fourteenth Amendment

“provides at least as much, and probably more, protection against

punishment as does the Eighth Amendment’s ban on cruel and unusual

punishment.” Forrest v. Prine, 620 F.3d 739, 744 (7th Cir. 2010). However,

“the exact contours of any additional safeguards” provided by the

Fourteenth Amendment “remain undefined.” Id. Thus, courts still turn to

the traditional Eighth Amendment analysis to guide their assessment of

excessive force and conditions of confinement claims.

       The Eighth Amendment prohibits the “unnecessary and wanton

infliction of pain” on prisoners. Outlaw v. Newkirk, 259 F.3d 833, 837 (7th

Cir. 2001). When a correctional officer is accused of using excessive force,

the core inquiry is “whether force was applied in a good-faith effort to

maintain or restore discipline, or maliciously and sadistically to cause

harm.” Hudson v. McMillian, 503 U.S. 1, 7 (1992); Santiago v. Walls, 599 F.3d

749, 757 (7th Cir. 2010). Several factors are relevant to this determination,

including the need for force, the amount applied, the threat the officer

reasonably perceived, the effort made to temper the severity of the force

used, and the extent of the injury caused to the prisoner. Hudson, 503 U.S.

at 7; Fillmore v. Page, 358 F.3d 496, 504 (7th Cir. 2004).

       Under the liberal pleading standard required for pro se litigants,

Plaintiff has adequately alleged a violation of his constitutional right to be

free from excessive force. Specifically, he alleged that after falling down and

breaking his shoulder, he was tackled by four different officers, placed in a


                                   Page 6 of 10
hold that made it difficult for him to breath, and tased twice. However, the

Court finds that there are insufficient allegations regarding the tussle on the

stairs en route to the suicide watch cell to constitute excessive force and, in

any case, there are no allegations that Plaintiff was harmed.

       Similarly, Plaintiff’s allegations that the suicide watch cell was filthy

and contained food and bodily fluids from the previous inmate is sufficient

to invoke his right to “adequate food, clothing, shelter, and medical care.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994). Inmates and detainees are

entitled to sanitary and hygienic living conditions. See Myers v. Ind. Dep’t of

Corr., 655 F. App’x 500, 503–04 (7th Cir. 2016). Plaintiff may therefore

proceed on his claim challenging the constitutionality of his conditions of

confinement in the suicide watch cell.

       The Court notes that not all of the defendants named were

mentioned in the amended complaint, which was shortened considerably

at the Court’s direction. See (Docket #16). A Section 1983 claim may only

proceed against individual officers who are personally involved in the

constitutional violation. Minix v. Canarecci, 597 F.3d 824, 833–34 (7th Cir.

2010). Accordingly, the following defendants will be dismissed because

there are no allegations about them in the complaint: Joe Dececco,

Brinkman, Patrick Runge, A. Blodgett, J. Breldung, K. Wittinger, Bricco,

Lieutenant Detienne, Lieutenant Reynolds, Sergeant M. Richter, Sergeant

Falk, Sergeant Adams, Sergeant Fenn, Sergeant Verhelist, George Beaton,

Larry Krueger, Wick Larkin, Nurse Shelly, and John/Jane Doe, Medical

Doctor at Sheboygan County Detention Center.

       Therefore, the Court finds that Plaintiff may proceed on the

following two claims:




                                 Page 7 of 10
      First: a claim for excessive force against Officers Culver, Wing,

Friberg, Jurss, Vogel, and Witkowski; and

      Second: a claim for unconstitutional conditions of confinement in

the suicide watch cell against all Defendants.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Docket #2) be and the same is hereby

GRANTED;

      IT IS FURTHER ORDERED that Plaintiff’s motion for appointment

of counsel (Docket #18) be and the same is hereby DENIED without

prejudice;

      IT IS FURTHER ORDERED that Defendants Joe Dececco,

Brinkman, Patrick Runge, A. Blodgett, J. Breldung, K. Wittinger, Bricco,

Lieutenant Detienne, Lieutenant Reynolds, Sergeant M. Richter, Sergeant

Falk, Sergeant Adams, Sergeant Fenn, Sergeant Verhelist, George Beaton,

Larry Krueger, Wick Larkin, Nurse Shelly, and John/Jane Doe, Medical

Doctor at Sheboygan County Detention Center, be and the same are hereby

DISMISSED from this action;

      IT IS FURTHER ORDERED that the United States Marshal shall

serve a copy of the amended complaint and this order upon the remaining

defendants pursuant to Federal Rule of Civil Procedure 4. The plaintiff is

advised that Congress requires the U.S. Marshals Service to charge for

making or attempting such service. 28 U.S.C. § 1921(a). The current fee for

waiver-of-service packages is $8.00 per item mailed. The full fee schedule

is provided at 28 C.F.R. § 0.114(a)(2), (a)(3). Although Congress requires

the court to order service by the U.S. Marshals Service precisely because in




                                Page 8 of 10
forma pauperis plaintiffs are indigent, it has not made any provision for these

fees to be waived either by the court or by the U.S. Marshals Service;

       IT IS FURTHER ORDERED that the defendants shall file a

responsive pleading to the amended complaint;

       IT IS FURTHER ORDERED that the agency having custody of the

prisoner shall collect from his institution trust account the $348.45 balance

of the filing fee by collecting monthly payments from the plaintiff's prison

trust account in an amount equal to 20% of the preceding month's income

credited to the prisoner's trust account and forwarding payments to the

Clerk of Court each time the amount in the account exceeds $10 in

accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this action. If the

plaintiff is transferred to another institution, county, state, or federal, the

transferring institution shall forward a copy of this Order along with

plaintiff's remaining balance to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where the inmate is confined; and

       IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing

Program, the plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If the

plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he will

be required to submit all correspondence and legal material to:

                       Office of the Clerk
                       United States District Court
                       Eastern District of Wisconsin
                       362 United States Courthouse
                       517 E. Wisconsin Avenue
                       Milwaukee, Wisconsin 53202



                                 Page 9 of 10
       The plaintiff is further advised that failure to make a timely

submission may result in the dismissal of this action for failure to prosecute.

In addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 12th day of February, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                                Page 10 of 10
